           Case 1:20-cv-00492-DCN Document 4 Filed 12/02/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

    DAVID HOFFMAN,
                                                         Case No. 1:20-cv-00492-DCN
           Plaintiff,
                                                         INITIAL REVIEW ORDER
           v.

    DAVID CONGDON,

           Defendant.


                                       I. INTRODUCTION

        Pending before the Court are Plaintiff David Hoffman’s Motion for Hearing (Dkt.

2) and Application for Leave to Proceed in Forma Pauperis (Dkt. 1). Pursuant to 28 U.S.C.

§ 1915, the Court must review Hoffman’s request to determine whether he is entitled to

proceed in forma pauperis—which permits civil litigants to proceed without prepayment

of the filing fee or to pay the filing fee over time. Rice v. City of Boise City, No. 1:13-CV-

00441-CWD, 2013 WL 6385657, at *1 (D. Idaho Dec. 6, 2013). Because he is filing to

proceed in forma pauperis, the Court must also undertake an initial review of Hoffman’s

Motion.1

        For the reasons explained below, the Court will GRANT Hoffman’s application to

proceed in forma pauperis and will allow him to pay the filing fee over time. Further, the



1
 Generally, the Court reviews the party’s complaint, but Hoffman has not filed one in this case, which is
yet another reason for dismissal. If Hoffman wishes to proceed, he must file a Complaint. See Fed. R. Civ.
P. 3 (“A civil action is commenced by filing a complaint with the court.”).


INITIAL REVIEW ORDER - 1
           Case 1:20-cv-00492-DCN Document 4 Filed 12/02/20 Page 2 of 6




Court finds Hoffman’s Motion legally insufficient to survive initial review. Nevertheless,

the Court will allow Hoffman the opportunity to file a Complaint that states a viable legal

claim.

              II. APPLICATION TO PROCEED IN FORMA PAUPERIS

         “[A]ny court of the United States may authorize the commencement, prosecution or

defense of any suit, action or proceeding, civil or criminal, . . . without prepayment of fees

or security therefor.” 28 U.S.C. § 1915(a)(1). In order to qualify for in forma pauperis

status, a plaintiff must submit an affidavit that includes a statement of all assets he

possesses and indicates that he is unable to pay the fee required. The affidavit is sufficient

if it states that the plaintiff, because of his poverty, cannot “pay or give security for the

costs” and still be able to provide for himself and dependents “with necessities of life.”

Adkins v. E.I. DuPont de Numours & Co., 335 U.S. 331, 339 (1948). The affidavit must

“state the facts as to affiant’s poverty with some particularity, definiteness and certainty.”

United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (internal quotation marks and

citation omitted).

         The Court has examined Hoffman’s application to proceed in forma pauperis and

finds it does not conclusively establish his indigence. Hoffman attests that he does not

receive income from work or governmental assistance programs, but he does not address

other potential sources of income. Dkt. 1, at 1. Nor does he address whether he has any

other assets. He asserts that he is not homeless but struggles to survive. In short, the Court

cannot determine that Hoffman is indigent to an extent that justifies waiving pre-payment

of the filing fee in this case due to the lack of financial information. That said, the Court


INITIAL REVIEW ORDER - 2
          Case 1:20-cv-00492-DCN Document 4 Filed 12/02/20 Page 3 of 6




will allow Hoffman to pay the fee over time to reduce any financial burden. Hoffman must

pay the fee in $100 monthly installments.

                              III. SUFFICIENCY OF COMPLAINT

       The Court is required to screen complaints that are brought by litigants who seek in

forma pauperis status. See 28 U.S.C. § 1915(e)(2). The Court must dismiss a plaintiff’s

complaint, or any portion thereof, if it: (1) is frivolous or malicious; (2) fails to state a claim

upon which relief can be granted; or (3) seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B)(i)–(iii). To state a claim upon

which relief can be granted, a plaintiff’s complaint must include facts sufficient to show a

plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

       During this initial review, courts generally construe pro se pleadings liberally,

giving pro se plaintiffs the benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443,447

(9th Cir. 2000). Even so, plaintiffs—whether represented or not—have the burden of

articulating their claims clearly and alleging facts sufficient to support review of each

claim. Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). Additionally, if amending the

complaint would remedy the deficiencies, plaintiffs should be notified and provided an

opportunity to amend. See Jackson v. Carey, 353 F.3d 750, 758 (9th Cir. 2003).

       This Court is a Court of limited jurisdiction and as such, can only hear cases and

controversies that involve a federal question (28 U.S.C. § 1331) or satisfy federal diversity

jurisdiction requirements (28 U.S.C. § 1332). The Court will have original jurisdiction “of

all civil action arising under the Constitution, laws, or treaties of the United States.” Id.

Additionally, the Court will have supplemental jurisdiction “…over all other claims that


INITIAL REVIEW ORDER - 3
         Case 1:20-cv-00492-DCN Document 4 Filed 12/02/20 Page 4 of 6




are so related to claims in the action within such original jurisdiction that they form part of

the same case or controversy . . . .” 28 U.S.C. § 1367.

       In this case, Hoffman claims that he is entitled to the information of a polygraph

exam he underwent in 2010 that was effectuated by the United States Probation Office, of

which Defendant David Congdon is the Chief Officer. Dkt. 2, at 7. Hoffman bases his claim

on the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. It appears that Hoffman

seeks the polygraph information to prove that it was not used in any way to determine the

conditions of his probation and claims that it should have been.

       Upon the Court’s initial review, the Court will deny Hoffman’s Motion and dismiss

this case with leave to file a Complaint. “FOIA requires governmental ‘agencies’ to make

‘agency records’ available to any person for a nominal charge . . . .” Warth v. Dep’t of

Justice, 595 F.2d 521, 522 (9th Cir. 1979) (quoting 5 U.S.C. § 552(a)(3), (4)(A)–(B)).

Courts of the United States, however, are statutorily excluded from the definition of

“agency” and exempt from the disclosure requirement of FOIA. Id.; see also 5 U.S.C. §

551(1)(B). This exemption extends to United States probation offices because they are an

arm of the federal courts. Parmlee v. Leroy, 243 F.3d 548, 548 (9th Cir. 2000); Maydak v.

U.S. Dep’t of Justice, 254 F. Supp. 2d 23, 40 (D.D.C. 2003) (“[A] United States probation

office is not subject to the FOIA’s disclosure requirement because it is an arm of the federal

courts.”). Due to this exemption, FOIA requests directed to federal courts or their probation

offices cannot be maintained as legal actions. See United States v. Mitchell, No. 03-6938,

2003 WL 22999456, at *1 (4th Cir. Dec. 23, 2003).




INITIAL REVIEW ORDER - 4
            Case 1:20-cv-00492-DCN Document 4 Filed 12/02/20 Page 5 of 6




       Hoffman’s claim, therefore, faces the insurmountable substantive barrier that the

United States probation office is not subject to FOIA’s disclosure requirements, nor are its

officers such as Congdon. Hoffman acknowledges that the polygraph documents are

property of the Court. Dkt. 2-1, at 3. However, he fails to see the legal import of such a

fact. It forecloses his claim. In short, even construing Hoffman’s Motion as a complaint, it

fails to state a claim for plausible relief under FOIA. Nevertheless, because Hoffman may

identify some other statutory or common law basis for obtaining the polygraph documents,

the Court will allow him leave to file a Complaint, if he wishes to proceed, under a different

legal theory.

                                      IV. CONCLUSION

       Hoffman’s application to proceed in forma pauperis does not establish his indigency

due to insufficient details; however, the Court will allow Hoffman to pay the filing fee over

time. Hoffman must pay $100 a month towards the filing fee. Additionally, Hoffman’s

Motion is both procedurally and substantively insufficient at this stage. Nonetheless, the

Court will allow him an opportunity to file a new Complaint. If Hoffman chooses to file a

new Complaint, the Court will screen that Complaint in due course and again determine

whether Hoffman’s case may proceed.

                                          V. ORDER

       1.       Hoffman’s Application for Leave to Proceed in Forma Pauperis (Dkt. 1) is

                GRANTED as stated herein. Hoffman need not prepay the fee in full;

                however, Hoffman must pay $100.00 per month to the Clerk of Court, on or

                before the last day of each month, until the filing fee is paid in full. Failure,


INITIAL REVIEW ORDER - 5
          Case 1:20-cv-00492-DCN Document 4 Filed 12/02/20 Page 6 of 6




             at any time, to comply with this payment schedule may result in dismissal

             of this case without further notice. The first payment is due on or before the

             last day of December 2020. The Court will allow Hoffman to file his

             Complaint before this payment is received.

     2.      After an initial review of the Motion (Dkt. 2), the Motion is DENIED and

             Hoffman’s case is DISMISSED WITHOUT PREJUDICE. The Court

             GRANTS Hoffman leave to file a Complaint under a different legal theory

             should he choose to do so. Any Complaint must be filed within thirty (30)

             days of the issuance of this Order.

     3.      Failure to file a Complaint within the ordered timeframe will result in the

             full dismissal of this case WITH PREJUDICE and without further notice.


                                                   DATED: December 2, 2020


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




INITIAL REVIEW ORDER - 6
